Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on February 12, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5-20, and 22 (re-numbered as 1-20) are allowed.

Claims 4 and 21 are previously or currently cancelled.

Specification
The amendment of the specification paragraphs [0037], [0038], [0041], and [0044] has been accepted by examiner as the amendment does not introduce new matter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas E. Watson (Reg. # 43,243) on February 24, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.	(Currently Amended) A method, comprising:

in response to the first request,
creating the domain on the directory, 
associating the directory with the domain, and 
in response to the directory not being empty, associating any nodes under the directory with the domain;[[,]]
	receiving a second request to read from a binary large object of data stored in the domain on the directory;
in response to the second request, performing an iterative read of the binary large object of data, wherein a lock is held for a duration of the iterative read to prevent the binary large object of data from changing during the iterative read;
receiving a third request with respect to a file object stored in one of the nodes under the directory; and
in response to the third request, 
determining whether domain membership information associated with the file object is up to date,
in response to the domain membership information of the file object being determined to be up to date, returning the domain membership information, and
in response to the domain membership information of the file object being determined to be out of date, updating the domain membership information by obtaining updated domain membership information from a parent node of the file object, and returning the updated domain membership, wherein the domain membership information is cached in a domain cache, and wherein invalidation of the domain cache is performed using a global lock of each domain being invalidated.

2.	(Previously Presented) The method of claim 1, further comprising, in further response to the first request, storing an identifier of the domain in a domain data structure.

3.	(Previously Presented) The method of claim 1, further comprising, in further response to the first request, updating a generation value in a domain data structure.

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, wherein the directory is not empty, and wherein the associating the any of the nodes under the directory with the domain comprises tagging [[an]] respective any attributes associated with the any of the nodes with an identifier of the domain to designate that the any of the nodes are s of the domain.

6.	(Currently Amended) The method of claim 1, wherein the directory is not empty, wherein the node comprises the file object, and wherein the associating the any of the nodes under the directory with the domain comprises traversing any of the nodes are s of the domain when the file object is reached during the traversing 



8.	(Currently Amended) A system, comprising:	a processor; and	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 

in response to a first request to create a domain on a directory of a filesystem,
creating the domain on the directory, 
associating the directory with the domain, and 
in response to the directory not being empty, associating any nodes under the directory with the domain;
receiving a second request to read from a binary large object of data stored in the domain on the directory;
in response to the second request, performing an iterative read of the binary large object of data, wherein a lock is held for a duration of the iterative read to prevent the binary large object of data from changing during the iterative read;
receiving a third request with respect to a file object stored in one of the nodes under the directory; and

in response to the third request, determining whether domain membership information associated with the file object is up to date,
in response to the domain membership information of the file object being determined to be up to date, returning the domain membership information, and
in response to being determined to be out of date , wherein the domain membership information is cached in a domain cache, and wherein invalidation of the domain cache is performed using a global lock of each domain being invalidated.

9.	(Currently Amended) The system of claim 8, wherein the comprises associating the directory with the domain membership information, and associating the file object with the domain membership information.

10.	(Currently Amended) The system of claim 8, wherein the operations further comprise, maintaining the domain membership information in association with the file object comprising 

11.	(Original) The system of claim 8, wherein the operations further comprise, detecting an operation that renames the directory above the file object to a namespace corresponding to a second domain, obtaining first domain membership data of the first domain and second domain membership data of the second domain, and, in response to the first domain membership data being determined to be different from the second membership data, updating the domain membership information of the file object based on the second membership data.

12.	(Currently Amended) The system of claim 8, wherein the directory is a first directory, wherein the domain is a first domain, and wherein the operations further comprise, detecting an operation that provides a hard link from the first directory to a second directory corresponding to a second domain, and updating the domain membership information associated with the file object based on domain data associated with the second domain.

13.	(Currently Amended) The system of claim 12, wherein the operations further comprise, detecting an operation that removes the hard link between the first directory and the second directory, and updating the domain membership information associated with the file object based on the file object being determined to be no longer hard linked via the first directory to the second directory.

14.	(Currently Amended) The system of claim 8, wherein the domain membership information of the file object comprises a first domain identifier and a second domain identifier, and wherein the operations further comprise, adding a third domain identifier to the domain membership information, in which the third domain identifier logically excludes the first domain identifier from the domain membership information.

15.	(Original) The system of claim 14, wherein the returning the domain membership information comprises generating a response by excluding the first identifier from the response based on the third identifier, and returning the response comprising the second identifier.

16.	(Original) The system of claim 8, wherein the domain membership information of the file object comprises a first domain identifier, and wherein the operations further comprise, maintaining the first domain identifier in a domain data structure in conjunction with data service-specific data.

17.	(Original) The system of claim 8, wherein the determining whether the domain membership information of the file object is up to date comprises evaluating a domain membership information generation number associated with the domain membership information of the file object against a generation counter value corresponding to a most-recent domain creation.

18.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising:
in response to a first request from a data service, 
creating a domain in association with a directory of a filesystem 
a domain identifier,
in response to the directory not being empty, associating any nodes under the directory with the domain identifier,


receiving a second request to read from a binary large object of data stored in the domain on the directory; 
in response to the second request, performing an iterative read of the binary large object of data, wherein a lock is held until the iterative read is complete to prevent changes being made to the binary large object of data during the iterative read;


receiving a third request with respect to a file object stored in one of the nodes under the directory; and 
in response to the third request,
determining whether domain membership information associated with the file object is up to date,
in response to the domain membership information of the file object being determined to be up to date, returning the domain membership information, and
in response to the domain membership information of the file object being determined to be out of date, updating the domain membership information by obtaining updated domain membership information from a parent node of the file object, and returning the updated domain membership, wherein the domain membership information is cached in a domain cache, and wherein invalidation of the domain cache is performed using a global lock of each domain being invalidated.

19.	(Currently Amended) The non-transitory machine-readable medium of claim 18, wherein the associating the any of the nodes under the directory with the domain identifier comprises tagging the any of the nodes with the domain identifier, and wherein the operations further comprise, determining that the domain membership information is up to date by determining that no tagging operation is outstanding with respect to the directory and that no renaming operation is outstanding with respect to the directory.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the directory comprises a first directory, wherein the first directory has a hard link to a second directory, and wherein the determining the domain membership information of the file object comprises combining domain membership information based on the first directory and the second directory. 

21.	(Canceled)

22.	(New) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise, in further response to the first request, storing the domain identifier in a domain data structure, and updating a generation value in the domain data structure.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 18. Particularly the prior art of record fails to teach in response to the second request, performing an iterative read of the binary large object of data, wherein a lock is held for a duration of the iterative read to prevent the binary large object of data from changing during the iterative read; receiving a third request with respect to a file object stored in one of the nodes under the directory; and in response to the third request, determining whether domain membership information associated with the file object is up to date, in response to the domain membership information of the file object being determined to be out of date, updating the domain membership information by obtaining updated domain membership information from a parent node of the file object, and returning the updated domain membership, wherein the domain membership information is cached in a domain cache, and wherein invalidation of the domain cache is performed using a global lock of each domain being invalidated.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-3, 5-7, 9-17, 19-20, and 22 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169